— Appeal unanimously dismissed, without costs. Memorandum: Special Term’s order “requiring all future motions and proceedings [herein] to be heard in the Eighth Judicial District by the medical malpractice judge who is assigned by the administrative judge” is not an order affecting a substantial right in an action within the meaning of CPLR 5701 (subd [a], par 2, cl [v]) and thus is not appealable. Were we to reach the merits, we would hold that since a rule or regulation cannot enlarge or abridge rights conferred by statute (Moot v Moot, 214 NY 204, 211; People ex rel. Mayor of City of N. Y. v Nichols, 79 NY 582, 592), Special Term’s directive is a nullity (Broome County Farmers’ Fire Relief Assn. v New York State Elec. & Gas Corp., 239 App Div 304, 306, affd 264 NY 614). (Appeal from order of Supreme Court, Erie County, Gossel, J. — venue — malpractice.) Present — Hancock, Jr., J. P., Callahan, Denman, Moule and Schnepp, JJ.